Citation Nr: 0929543	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for anemia, including 
as secondary to Chrohn's disease.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to July 
1981.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from a January 2006 decision by the RO in 
Seattle, Washington that in pertinent part,  denied service 
connection for Crohn's disease and sinusitis.  This case also 
comes to the Board on appeal of an October 2006 RO decision 
that denied service connection for COPD and anemia.  A 
videoconference hearing was held before the undersigned 
Veterans Law Judge in May 2009.

The issues of service connection for Crohn's disease, anemia, 
and sinusitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Finally, the Board notes that the RO has established service 
connection for an abdominal scar, characterized as a 
"residual of sigmoidoscopy."  From a review of the service 
treatment records and post-service medical records, it 
appears that the scar in question is in fact due to an in-
service laparoscopy or laparotomy, not from a sigmoidoscopy.


FINDINGS OF FACT

In May 2009, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the 
appellant that she wished to withdraw her Substantive Appeal 
as to the issue of service connection for COPD.


CONCLUSION OF LAW

As to the issue of service connection for COPD, the criteria 
for withdrawal of a Substantive Appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for COPD

In an October 2006 decision, the RO denied service connection 
for COPD.    A notice of disagreement was received from the 
appellant as to this issue in November 2006.  A statement of 
the case was issued in June 2007.  A Substantive Appeal (VA 
Form 9) was received from the appellant in July 2007.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, via a letter received by the 
Board in May 2009, has withdrawn her appeal as to the issue 
of service connection for COPD and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue and it is 
dismissed.


ORDER

The appeal of the RO's denial of service connection for COPD 
is dismissed.

REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims for service connection for Crohn's disease, 
anemia, and sinusitis.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

The Veteran contends that she has Crohn's disease, anemia, 
and sinusitis that were incurred during her active duty 
service.  She also contends that she has anemia due to 
Crohn's disease.

With respect to sinusitis, the Board notes that service 
treatment records show that the Veteran was treated for 
sinusitis in November and December 1980.  On discharge 
examination in June 1981, her sinuses were listed as normal.  
The examiner noted that she had sinusitis in November, and 
now had no complaints and no sequelae.  In June 2007, a 
private physician, D.S.O., MD, indicated that the Veteran had 
sinus disease.  As the record includes a diagnosis of 
sinusitis in service, a current diagnosis of sinusitis and 
the Veteran's statements to the effect that she has had 
sinusitis ever since service, the Board finds that an 
examination with respect to the etiology of the Veteran's 
sinusitis is necessary to decide this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claims for service connection 
for Crohn's disease and anemia, service treatment records 
reflect that the Veteran was seen on multiple occasions for 
complaints of abdominal pain, and underwent extensive 
testing, to include upper gastrointestinal series, small 
bowel follow through, barium enema, laparoscopy, and 
proctoscopy, among others.  She underwent an exploratory 
laparotomy with Meckel's diverticulectomy and incidental 
appendectomy in May 1981.  Crohn's disease was not diagnosed 
during service.  

In December 2004, R.M.G., MD, indicated that the Veteran had 
a history of chronic disease including anemia, potential 
factor VIII abnormality, and potential Crohn's disease.  In 
May 2005, the Veteran's private physician, V.P., MD, noted 
that the Veteran had a past medical history of history of 
Crohn's disease status post distal small bowel resection as a 
teenager, and macrocytic anemia felt secondary to a B12 
deficiency.  

The Veteran underwent an October 2005 examination performed 
for VA by QTC.  Upon review of the examination report, it is 
unclear whether the examiner reviewed the Veteran's claims 
file prior to providing his opinion, as it appears that much 
of the report is based solely on the Veteran's reported 
history, rather than a review of the medical records.  
Moreover, the examiner indicated, "For the claimant's 
claimed condition of CHROHN'S DISEASE, there is no diagnosis 
because there is no pathology to render a diagnosis.  It does 
not cause significant anemia.  It does not cause 
malnutrition."  The Board finds that this examination report 
is inadequate, as it does not include a rationale, and as it 
does not appear that the examiner reviewed the Veteran's 
claims file.  Hence, another VA examination should be 
scheduled to determine the etiology of any current Crohn's 
disease and/or anemia.  38 C.F.R. § 4.2 (2008); McLendon, 
supra; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has argued that she has anemia as a result of 
Crohn's disease.  She has not received specific notice with 
regard to substantiating a claim of secondary service 
connection.  On remand, appropriate notice should be sent.  

Also, the Veteran has reported receiving VA medical treatment 
for the claimed conditions at the VA Medical Center, American 
Lake Division, in Tacoma, Washington.  Such records are not 
on file and must be obtained prior to appellate review.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek 
these records.  38 C.F.R. § 3.159(c).

Finally, the Veteran testified that she has been receiving 
Social Security Administration (SSA) disability benefits 
since approximately 2007.  Although it appears that the RO 
has attempted to obtain the records associated with her claim 
for SSA benefits, the SSA determination and a complete set of 
medical records are not on file.  Appropriate action to 
obtain all records associated with any SSA claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992); Baker V. West, 11 Vet. App. 163 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice on the 
Veteran's claim of service connection for 
anemia, to include as secondary to Crohn's 
disease. 

2.  Contact the Veteran and ask her to 
identify the VA facilities where she was 
treated since service.  Obtain any of the 
Veteran's VA medical records not currently 
associated with the claims file and 
associate them therewith.  If any records 
are unavailable, a notation to that effect 
should be made in the claims file.  In 
particular, the RO should attempt to 
obtain VA medical records from the VA 
Medical Center, American Lake Division, in 
Tacoma, Washington, dated since 2001.

3.  Obtain from the SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits.  If 
such records are unavailable a notation to 
that effect should be made in the claims 
file.

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any current sinusitis.  

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. Based on the 
examination and review of the record, to 
include the Veteran's assertion that she 
has suffered sinusitis since service, the 
examiner is asked to answer the following 
questions:

Does the Veteran currently have sinusitis?

Does the evidence of record show that it 
is at least as likely as not that any 
current sinusitis had its onset in 
service?

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any current Crohn's disease and/or anemia.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. Based on the 
examination and review of the record, the 
examiner is asked to answer the following 
questions:

Does the Veteran currently have Crohn's 
disease and/or anemia?

Does the evidence of record show that it 
is at least as likely as not that any 
current Crohn's disease had its onset in 
service?

Does the evidence of record show that it 
is at least as likely as not that any 
current anemia had its onset in service?

If both Crohn's disease and anemia are 
diagnosed, is it at least as likely as not 
that the Veteran's anemia was caused by or 
aggravated (permanently worsened beyond 
the normal progress of the disorder) by 
the Veteran's Crohn's disease?  If the 
examiner finds that the Veteran's anemia 
is aggravated by Crohn's disease, he/she 
should quantify the degree of aggravation, 
if possible.

A rationale for all opinions expressed 
should be provided. If the examiner cannot 
reach a conclusion without resorting to 
speculation, it should be so stated in the 
examiner's report.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the Veteran's claims remain denied, the 
appellant and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


